Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/EP2017/068700, filed July 25, 2017, which claims benefit of foreign application IN201641025647, filed July 27, 2016.  Claims 1-24, 29, 32, 33, 35, and 36 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted January 25, 2019 is acknowledged wherein claims 3-24, 29, 32, 33, and 35 are amended and claims 25-28, 30, 31, 34, and 37-45 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24, 29, 32, 33, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims describe an oligonucleotide having a non-chiral phosphorothioate internucleoside linkage.  However, all of the structures pictured in the claims allegedly showing this non-chiral phosphorothioate show some variation of the following structures:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Wherein R1 is a phosphate protecting group and Nuc is the remainder of the oligonucleotide.  Because these phosphodiester linkages have a protecting group attached to one of the oxygen atoms, they are in fact chiral.  While the deprotected phosphodiester linkage would be achiral, the structural as claimed is chiral and therefore conflicts with the text of the claim describing it as non-chiral.  Because the claims contain contradictory limitations they are therefore seen to be indefinite.
Claim 24 further recites the limitation "the acid.”  There is insufficient antecedent basis for this limitation in the claim, as the base claim 1 from which it depends makes no reference to an acid.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “between about 0.001M and 0.005M,” and the claim also recites “between 0.002M and about 0.005M,” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mag et al. (Reference included with PTO-892)
	Claim 32 is directed to an oligonucleotide manufactured by the method of claim 1.  The limitations of claim 1 define a method such that the product of said process would be an oligonucleotide containing a 3’-thio or 5’-thio internucleotide linkage.  Claim 33 directly defines the claimed invention as being an oligonucleotide containing a 3’-thio or 5’-thio internucleotide linkage, comprising 7-31 nucleotides.
	Mag et al. discloses solid-phase synthesis of a 9-mer oligonucleotide containing a 5’-thio internucleotide linkage protected with a phosphate protecting group. (p. 1438 figure 3 structure IV) This structure anticipates instant claims 23 and 33.

Claims 32 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabbagh et al. (Reference included with PTO-1449)
	Claim 32 is directed to an oligonucleotide manufactured by the method of claim 1.  The limitations of claim 1 define a method such that the product of said process would be an oligonucleotide containing a 3’-thio or 5’-thio internucleotide linkage.  Claim 33 directly defines the claimed invention as being an oligonucleotide containing a 3’-thio or 5’-thio internucleotide linkage, comprising 7-31 nucleotides.
	Sabbagh et al. discloses solid-phase synthesis of oligonucleotides of up to 12 nucleotides containing a 3’-thio internucleotide linkage. (p. 497 right column third paragraph, p. 498 left column table 1) The thio-nucleotide building block is a thiophosphoramidite protected with a cyanoethyl group .


Claims 32 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beevers et al. (Reference included with PTO-892)
	Claim 32 is directed to an oligonucleotide manufactured by the method of claim 1.  The limitations of claim 1 define a method such that the product of said process would be an oligonucleotide containing a 3’-thio or 5’-thio internucleotide linkage.  Claim 33 directly defines the claimed invention as being an oligonucleotide containing a 3’-thio or 5’-thio internucleotide linkage, comprising 7-31 nucleotides.
	Beevers et al. discloses oligonucleotides containing a 3’-S-phosphorothiolate linkage, having 12 nucleotides. (p. 115 fig. 1, scheme 1) Therefore Beevers et al. anticipates claims 32 and 33.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 17-20, 22, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mag et al. (Reference included with PTO-892)
	Base claim 1 is directed to a method comprising oxidizing a protected thio- phosphite internucleotide linkage of an oligonucleotide in the presence of 0.001-0.01M iodine.  Dependent claims 2, 10, 11, 19, 20, and 22 further specify various structural features of the oligonucleotide.  Claims 23 and 
	The disclosure of Mag et al. is discussed above.  It is noted that intermediate (IV) described in figure 3 of Mag et al. falls within the structural limitations recited in instant claims 1, 2, 10, 11, 17, 19, 20, and 22.  Furthermore the oligonucleotide is bound to controlled-pore glass which is a solid phase.  Regarding claim 29, step (III) of the scheme in figure 3 is defined as “three standard phosphoramidite reaction cycles,” and results in an unprotected oligonucleotide.  Because the product is an unprotected oligonucleotide, it must thereby involve removing the phosphate protecting group, thereby meeting the limitations of claim 29.
	Mag et al. does not specifically describe the concentration of iodine used in step (ii) in figure 3. (See p. 1440 left column first paragraph, wherein this step is described generically as “oxidation with iodine/water”) However, Mag et al. discloses later that the thio-phosphate linkage is cleaved in the presence of 25mM iodine, which is 0.025M. (p. 1440 left column last paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to carry out the oxidation step described by Mag et al. with a concentration of less than 25mM iodine, for example less than 0.01M as described in instant claim 1 or between 0.001-0.005M as described in instant claim 18.  One of ordinary skill in the art would have expected that the concentration of iodine in this step would be a result-effective variable, especially because a high (25mM) concentration would produce an undesirable side reaction.  Therefore it would have been prima facie obvious to find an optimal concentration somewhere below 25mM.
	For these reasons the invention taken as a whole is prima facie obvious.

s 12-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mag et al. as applied to claims 1, 2, 10, 11, 17-20, 22, 23, and 29 above, and further in view of Gao et al. (Reference included with PTO-892)
The disclosure of Mag et al. is discussed above.  Mag et al. does not specifically disclose a step of removing the DMTr group using an acid.
Gao et al. discloses that the removal of 5’-O-DMT protecting groups in solid phase oligonucleotide synthesis is typically performed using acids, for example trichloroacetic acid. (p. 4744 right column last paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use acid deprotection with trichloroacetic acid to remove the DMT protecting groups during the phosphoramidite reaction cycles of the synthetic scheme described by Mag et al.  One of ordinary skill in the art would have been motivated to use conventional acid deprotection steps, and would have reasonably expected success because Mag et al. describes performing “standard phosphoramidite reaction cycles” on the oligonucleotide.
Therefore the invention taken as a whole is prima facie obvious.

Claims 1-4, 17-20, 22, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sabbagh et al. as applied to claims 32 and 33 above, and further in view of Sun et al. (Reference included with PTO-892)
	Base claim 1 is directed to a method comprising oxidizing a protected thio- phosphite internucleotide linkage of an oligonucleotide in the presence of 0.001-0.01M iodine.  Dependent claims 2-8 and 17-22 further specify various structural features of the oligonucleotide.  Claims 23 and 29 specify conventional features of a solid phase oligonucleotide synthesis scheme, namely binding the oligonucleotide to a solid support, and removal of the oligonucleotide protecting group.

	Sun et al. discloses preparation of 3’-thionucleoside phosphoramidites (p. 1354 right column last paragraph) and their incorporation into oligonucleotides. (p. 1355 left column last paragraph) Oxidation of the phosphoramidite was carried out using iodine/pyridine/H2O in THF, which was found to successfully oxidize the phosphorus without introducing side products. (p. 1355 right column last paragraph – p. 1356 left column first paragraph) Sun et al. also further tested the stability of the 3’-thio internucleotide linkage to reagents including iodine and found that 50mM (0.05M) iodine results in cleavage of this position. (p. 1356 right column second paragraph, figure 5)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to carry out the oxidation step described by Sabbagh et al. with a concentration of less than 50mM iodine, for example less than 0.01M as described in instant claim 1 or between 0.001-0.005M as described in instant claim 18.  One of ordinary skill in the art would have expected that the concentration of iodine in this step would be a result-effective variable, especially because a high (50mM) concentration would cleave the internucleotide bond.  Therefore it would have been prima facie obvious to find an optimal concentration somewhere below 50mM.
	For these reasons the invention taken as a whole is prima facie obvious.

Claims 5-8, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sabbagh et al. in view of Sun et al. as applied to claims 1-4, 17-20, 22, 23, and 29 above, and further in view of Gao et al. (Reference included with PTO-892)
The disclosures of Sabbagh et al. and Sun et al. are discussed above.  Sabbagh et al. in view of Sun et al. does not specifically disclose a step of removing the DMTr group using an acid.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use acid deprotection with trichloroacetic acid to remove the DMT protecting groups during the phosphoramidite reaction cycles of the synthetic scheme described by Sabbagh et al.  One of ordinary skill in the art would have been motivated to use conventional acid deprotection steps, and would have reasonably expected success because Mag et al. describes performing conventional phosphoramidite coupling cycles on the oligonucleotide.
Therefore the invention taken as a whole is prima facie obvious.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sabbagh et al. in view of Sun et al. in view of Gao et al. as applied to claims 1-8, 17-24, and 29 above, and further in view of Piperakis et al. (Reference included with PTO-892)
	Claim 9 is directed to a method of making oligonucleotides having 3’-thio internucleotide linkages as described above.  However, claim 9 further specifies that position Y2 is sulfur, resulting in an oligonucleotide having two or more thio- internucleotide linkages.
	The disclosures of Sabbagh et al., Sun et al., and Gao et al. are discussed above.  Sabbagh et al. in view of Sun et al. in view of Gao et al. does not disclose a method wherein the oligonucleotide being produced contains two or more internucleotide linkages.
	Piperakis et al. discloses that 3’-thio-2’-deoxyuridine modification thermally stabilized RNA duplexes. (p. 967 left column third paragraph) RNA oligomers were synthesized having up to three internucleotide thio- linkages. (p. 961 table 1) Sequences having multiple thio- modified linkages were seen to be increasingly stable. (p. 969 table 3) Stabilization of RNA duplexes is important in generating highly active short interfering RNAs. (p. 966 right column last paragraph)

	Therefore the invention taken as a whole is prima facie obvious.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mag et al. in view of Gao et al. as applied to claims  1, 2, 10, 11, 17-20, 22, 23, and 29 above, and further in view of Piperakis et al. (Reference included with PTO-892)
	Claim 16 is directed to a method of making oligonucleotides having 5’-thio internucleotide linkages as described above.  However, claim 9 further specifies that position Y2 is sulfur, resulting in an oligonucleotide having two or more thio- internucleotide linkages.
	The disclosures of Mag et al. and Gao et al. are discussed above.  Mag et al. in view of Gao et al. does not disclose a method wherein the oligonucleotide being produced contains two or more internucleotide linkages.
	Piperakis et al. discloses that 3’-thio-2’-deoxyuridine modification thermally stabilized RNA duplexes. (p. 967 left column third paragraph) RNA oligomers were synthesized having up to three internucleotide thio- linkages. (p. 961 table 1) Sequences having multiple thio- modified linkages were seen to be increasingly stable. (p. 969 table 3) Stabilization of RNA duplexes is important in generating highly active short interfering RNAs. (p. 966 right column last paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the synthetic methods described by Mag et al. in view of Gao et al. to make a RNA oligomer having 
	Therefore the invention taken as a whole is prima facie obvious.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Beevers et al. (Reference included with PTO-892)
Claim 36 is directed to an oligonucleotide comprising both a 3’-S-phosphorothiolate internucleotide linkage and a 2’-4’-bridged locked nucleic acid structure.
The disclosure of Beevers et al. is discussed above.  Beevers et al. does not specifically disclose an oligonucleotide having both LNA and a 3’-S modifications.  However, Beevers et al. does additionally disclose locked nucleic acid modifications as being useful for improving the properties of oligonucleotides. (p. 114 right column last paragraph, p. 116 right column second paragraph, p. 117 left column second paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate both LNA and 3’-S modifications into a nucleic acid.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because both of these modifications are disclosed to improve the properties of the nucleic acid.
Therefore the invention taken as a whole is prima facie obvious.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Beevers as applied to claims 32, 33, and 36 above, and further in view of Ellinger et al. (US pre-grant publication 2005/0147984, cited in PTO-892)
The disclosure of Beevers et al. is discussed above.  Beevers et al. does not disclose a LNA oligonucleotide having a 5’-S-phosphorothioate internucleotide linkage.
	Ellinger et al. discloses labeled oligonucleotide probe arrays wherein the probe contains a labile bond which can be leaved to remove label from probes not interacting with a target. (p. 5 paragraph 48) Especially preferred nucleotides include those having a 3’- or 5’- thio internucleotide linkage. (p. 9 paragraphs 151-153)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate both LNA and 5’-S modifications into a nucleic acid.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because both of these modifications are disclosed to improve the properties of the nucleic acid, including for example the stability and strength of the interaction with the target.
Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32, 33, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33 and 34 of copending Application No. 16/317586 (reference application, pre-grant publication US2019/0292213, cited in PTO-892, herein referred to as ‘586). Although the claims at issue are not identical, they are not patentably distinct from each other because the process claimed in claim 34 of ‘586 would result in a product anticipating the claimed invention.  Specifically, claim 33 of ‘586 claims an oligonucleotide comprising a fragment having a 5’-thio modification and a 2’-4’-locked nucleic acid modification, as recited in claims 32, 33, and 35.  The structure (IX) in claim 33 does not specifically describe the S as being part of a phosphorothioate internucleotide linkage.  However, claim 34 of ‘586 claims a process of making the oligonucleotide of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        7/27/2021